            Case 2:17-cv-02608-WB Document 80 Filed 07/28/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM LEAK,                                                             CIVIL ACTION
                           Plaintiff,

                  v.

SUPERINTENDENT MICHAEL CLARK,                                             NO. 17-2608
et al.,
              Defendants.

                                                     ORDER

         AND NOW, this 27th day of July, 2020, upon careful and independent consideration of

the Amended Petition for Writ of Habeas Corpus (ECF No. 50), and after review of the Report

and Recommendation of United States Magistrate Judge Timothy R. Rice (ECF No. 66) and

Petitioner’s Objections thereto (ECF No. 76), IT IS HERBEY ORDERED as follows:

    1. The Report and Recommendation is APPROVED and ADOPTED;

    2. The Amended Petition for Writ of Habeas Corpus is DENIED with prejudice;

    3. There is no probable cause to issue a certificate of appealability; and

    4. The Clerk of the Court SHALL MARK this case closed for statistical purposes.

         Upon consideration of Petitioner’s Motions to Compel (ECF Nos. 78 & 79), IT IS

FURTHER ORDERED that Petitioner’s Motions are DENIED.1

                                                                BY THE COURT:


                                                                /s/Wendy Beetlestone, J.
                                                                _______________________________
                                                                WENDY BEETLESTONE, J.



1
 Petitioner filed these motions pro se, seeking to compel his counsel to investigate and brief additional issues. It is
well established that legal strategy is determined by the attorney, not the client. See, e.g., Gov’t of V.I. v.
Weatherwax, 77 F.3d 1425, 1433-34 (3d Cir. 1996) (recognizing counsel’s ultimate authority to make strategic
decisions regarding motions and defenses). The Motions are therefore denied.
